 266DECISIONSCF NATIONALLABOR RELATIONS BOARDnewsmen are included in one contract unit for news inserts that theypresent on national TV, in another for news inserts they present onlocal TV, in another for news inserts they present on national radio,and in still another for a news insert they present on local radio. Thisis true even though it may be the very same news insert that is beingpresented. If we were to find the requested unit appropriate, it wouldestablish still another unit in which these newsmen, who are really per-forming only one integrated function, would be included. Such frag-mentation of a single, integrated job can only lead to confusion andcertainly will not promote stability of labor relations.Therefore, inour opinion, finding a unit to be appropriate which is limited to only aportion of a single, integrated function performed by certain employ-ees would not in this case effectuate the purposes of the Act and would,not "assure to employees the fullest freedom in exercising the rightsguaranteed by the Act." Accordingly, we find the proposed unit inap-propriate.We shall, therefore, dismiss the petition herein.[The Board dismissed the petition.]MEMBER ZAGORIA took no part in the consideration of the above Deci-sion and Order.National Broadcasting Company,Inc.,andAmerican Federationof Television and Radio Artists, Washington Local,AFL-CIO.Case No. 5-RC-4946. June 21, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerJoseph Amann. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. Briefs have beenfiled by the Employer and the Petitioner.Upon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the represen-tation of-Certain employees of the Employer for the following reasons :IThe Employer's name appears as amended at the hearing.153NLRB No. 21. FABUGLAS COMPANY267The Petitioner seeks to represent employees in the following unit :All persons employed by the Company to render services onassignment by the Washington, D.C., News Bureau of the Com-pany as network news correspondents, including without limita-tion the services of news gathering, news preparation, and newswriting related and incidental to such services as news correspond-ents, whether assigned or intended for broadcast (and whether ornot broadcast) on a network basis over the facilities of the NBCtelevision or radio network or on a local basis by the Company'sradio and television stations WRC-AM, FM and TV in Washing-ton, D.C.The unit sought, the contentions of the parties,2 the duties of thenewsmen and their relationship to the Employer, and the record as awhole, are so similar to the situation inAmerican Broadcasting Com-pany,153 NLRB 259, also issued this day, that full recitation hereis not warranted.Accordingly, for the reasons stated inAmericanBroadcasting Company, supra,we find that the unit sought is inappro-priate and shall dismiss the petition herein.'[The Board dismissed the petition.]MEMBER. ZAGORIA took no part in the consideration of the above Deci-sion and Order.2In view of our disposition of this case,we do not reach the Employer's contentionsthat the requested employees are either supervisors or managerial employees.Allen Manufacturing Company, Inc. d/b/a Fabuglas CompanyandDistrict 50, United Mine Workers of America.Case No..26-CA-2005.June 0,1965DECISION AND ORDERUpon anamended chargefiled on March 30, 1965, by the RegionalDirector,Region30,District 50, United Mine Workers of America(herein calledthe Union),againstRespondent, Allen ManufacturingCompany, Inc. d/b/a Fabuglas Company, and duly served on Respond-ent, theGeneral Counsel for the National Labor Relations Board bythe RegionalDirector for Region 26, on March 30, 1965, issued andservedupon the parties herein an amended complaint and notice ofhearing.The amended complaint alleges that Respondent had engagedin andwas engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a) (5) and (1) and Section 2(6) and(7) of the National Labor Relations Act, as amended.153 NLRB No. 19.